SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 10, 2011 BORGWARNER INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-12162 (Commission File No.) 13-3404508 (IRS Employer Identification No.) 3850 Hamlin Road, Auburn Hills, Michigan 48326 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (248) 754-9200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On February10, 2011, BorgWarner Inc. issued a press release announcing its financial results for the three and twelve months ended December31, 2010. A copy of the press release is attached hereto as Exhibit99.1 and is incorporated herein by reference. The information contained in this Item2.02 of this Current Report on Form 8-K, including Exhibit99.1, is being furnished and shall not be deemed to be “filed” for the purpose of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Exchange Act or the Securities Act of 1933, as amended, regardless of any general incorporation language in any such filings. Item 9.01.Financial Statements and Exhibits (d)Exhibits.The following exhibits are being furnished as part of this Report. Exhibit Number Description Press release regarding earnings issued by BorgWarner Inc. dated February10, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BORGWARNER INC. Date: February 10, 2011 By: /s/John J. Gasparovic Name: John J. Gasparovic Title: Secretary EXHIBIT INDEX Exhibit Number Description Press release regarding earnings issued by BorgWarner Inc. dated February10, 2011
